Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about December 9, 2002, which denied respondent’s motion to vacate an in rem judgment of foreclosure granted on default, unanimously affirmed, with costs.
Respondent’s conclusory denial of receipt of notice of the foreclosure action is insufficient to rebut the presumption of receipt raised by the deed conveying title to the City (see Matter *242of Tax Foreclosure Action No. 33, 141 AD2d 437, 437-438 [1988], appeal dismissed 73 NY2d 915 [1989]). In any event, such presumption became conclusive when, four months after entry of the final judgment, respondent had not yet instituted proceedings to set aside the deed (Administrative Code of City of NY § 11-412.1 [h]). We also note respondent’s failure to substantiate its claim that the interest and penalties imposed on the parcel were improper. Concur—Buckley, P.J., Nardelli, Tom, Mazzarelli and Sullivan, JJ.